                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE


ANGELA STEWART,             ) Case No. 3:20-cv-00679
                            )
              Plaintiff,    ) Judge: Hon. Aleta A. Trauger
                            )
     v.                     )
                            )
HEALTHCARE REVENUE RECOVERY )
GROUP, LLC,                 )
                            )
              Defendant.    )

    DEFENDANT’S NOTICE OF INTENT TO FILE RESPONSE TO PLAINTIFF’S
       MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Defendant hereby provides its Notice of Intent to File a Response to Plaintiff’s Motion for

Leave to File Second Amended Complaint (Docket No. 55) on or before Monday, July 12, 2021

pursuant to Local Rule of Court 7.01(a)(3).

       Dated: July 6, 2021                    Respectfully submitted,

                                              GORDON REES SCULLY MANSUKHANI, LLP

                                              /s/ Pamela Bagley Webb _______
                                              Heather Gwinn Pabon, BPR 25931
                                              Pamela Bagley Webb, BPR 33698
                                              3401 Mallory Lane, Suite 120
                                              Franklin, Tennessee 37067
                                              Phone: (615)772-9010
                                              hgwinn@grsm.com
                                              pwebb@grsm.com

                                              Counsel for Defendant
                                              Healthcare Revenue Recovery Group, LLC




   Case 3:20-cv-00679 Document 56 Filed 07/06/21 Page 1 of 2 PageID #: 261
                                CERTIFICATE OF SERVICE
       I certify that on July 6, 2021, DEFENDANT’S NOTICE OF INTENT TO FILE

RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED

COMPLAINT were served on Plaintiff through counsel of record below via email, with option of

delivery via U.S. Mail at Defendant’s request, as follows:


Russell Thompson (pro hac vice)
Amorette Rinkleib
Thompson Consumer Law Group, PC
5235 E. Southern Ave D106-618
Mesa, AZ 85206
rthompson@thompsonconsumerlaw.com
arinkleib@thompsonconsumerlaw.com



                                             /s/ Pamela Bagley Webb________
                                             Pamela Bagley Webb, BPR 33698




   Case 3:20-cv-00679 Document 56 Filed 07/06/21 Page 2 of 2 PageID #: 262
